           Case 1:19-cv-00272-RBW Document 4 Filed 04/12/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT 
                                FOR THE DISTRICT OF COLUMBIA 
                                               

LINDSEY N. JOLLY,                                             
 
    Plaintiff,                                                
 
                                                             Case No. 1:19-cv-00272 
v. 
                                                              
U.S. DEPARTMENT OF HOMELAND                                   
SECURITY, et al.,
                                                          
    Defendants.            
 
               RULE 41(a) NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS 
                                                               
         Since  Plaintiff  filed  the  present  lawsuit,  the  Defendants  granted  the  visa  application upon the 

spouse  of  Plaintiff  Lindsey  N.  Jolly.  Pursuant  to  Fed.  R. Civ. P. 41(a), Plaintiff respectfully dismisses 

all claims against the Defendants with prejudice. 

                                                                                                               
                                                                        HACKING LAW PRACTICE, LLC 
                                                                                                                
                                                                                    /s/ James O. Hacking, III 
                                                                      James O. Hacking, III, Bar # MO 46728 
                                                                          10900 Manchester Road, Suite 203 
                                                                                          St. Louis, MO 63122 
                                                                                         Phone: (314) 961-8200 
                                                                                           Fax: (314) 961-8201 
                                                                         Email: ​jim@hackinglawpractice.com 
                                                                                                               
                                                                                                                
                                                                                                               
